DETAILED ACTION
This office action is in response to applicant’s reply dated April 27, 2021.  Claims 9-20 are pending.  Claims 1-8 and 13-14 are cancelled.  Claim 9 has been amended.  Though the remarks indicated that claim 19 was amended, it was not.  Therefore the 112(b) rejection stands.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the assembly".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination “the method” will be examined. 
Examiner suggests following amendment:
“The method according to Claim 9, wherein said wrapped smoking product is selected from a group consisting of cigars and cigarettes.”
Appropriate correction is required.
Though the remarks indicated that claim 19 was amended, it was not.  Therefore the 112(b) rejection stands.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10, 15-16, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 1883701-A (hereinafter Goldberg) in view of US Patent 2585696-A (hereinafter Sobel) and in further view of US Patent 1859395 A (hereinafter Hughes).  
Regarding claim 9, Goldberg discloses a smoker’s device that is used to penetrate a tobacco article and create a draft channel (page 1, lns 1-7).  Goldberg discloses providing a wrapped smoking product (Figs. 2 and 3, C and c)  having a fill material (page 1, lns. 36-38)  held within a wrapper (page 1, ln 66), wherein said wrapped 10smoking product has an external diameter (a rolled smoking product and one  mouth end (Fig 2, page 1, ln 28); providing a stent device (Figs. 1-3, M)  having a tubular body (Fig. 1, stemlike member 2)  that extends between a first end and a second end (See annotated Fig. 1), said tubular body defining a central conduit (Fig 1, bore or perforation 3).

    PNG
    media_image1.png
    97
    218
    media_image1.png
    Greyscale

Goldberg does not disclose wherein a flange radially extends from said tubular body at said second end having a diameter that is smaller than said external diameter of said wrapped smoked product; inserting said stent device into said mouth end of said wrapped smoking product so that said tubular body extends into said fill material and said flange at said second end of said stent device contacts said mouth end of said wrapped smoking product.  
Hughes teaches mouthpieces for cigars and cigarettes and consists in the combinations and arrangements of elements (Page 1, lines 1-5).  The purpose of the invention is to provide a device which will keep the cigarette dry and effectively prevent the nicotine and tobacco fibres from entering the mouth and which will not offer any inconvenience or hindrance to the pleasure of smoking. The article is, furthermore, of the utmost simplicity and in its use is absolutely concealed from view (See annotated Fig. 4, Page 1, lines 6-14).  Hughes teaches that the mouthpiece has a disc-like piece 12.  As seen in the annotated fig below, the disc-like piece is a flange that has a diameter smaller than the external diameter of the wrapped smoked product.

    PNG
    media_image2.png
    117
    364
    media_image2.png
    Greyscale

Sobel teaches a smoking implement.  The implement is used with a cigar to, “prevent the passage of loose particles of tobacco to the smoker's mouth.”  (Col. 1, lns. 1-4).  Further the invention includes spiral gaps in the on the element to provide, “continuous spiral gap 28 is provided in the wall of the shell-like element 22 which constitutes a very considerable area of communication between the outside of the element and the interior 26 thereof,” (Fig. 3, Col. 2 lns. 11-15).  Sobel teaches that the smoking implement can prevent salvia accumulation (Col. 1, lns. 9-10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldberg to include wherein a flange radially extends from said tubular body at said second end having a diameter that is smaller than said external diameter of said wrapped smoked product; inserting said stent device into said mouth end of said wrapped smoking product so that said tubular body extends into said fill material and said flange at said second end of said stent device contacts said mouth end of said wrapped smoking product as taught in Hughes and Sobel  A person of ordinary skill in the art seeking to prevent salvia accumulation and improve draft flow would have combined Goldberg, Hughes, and Sobel to provide a smoking assembly having a diameter smaller than the smoked product with openings along the bore.  The smoking assembly would be inserted into the fill material of a cigar or cigarette and smoked by a user.  This would improve the user experience while preventing salvia accumulation and be concealed in the smoked product for an aesthetically pleasing results.
Additionally, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that reducing the diameter of the smoking insert to be less than the diameter of the smoking article would more fully conceal the insert without changing the function.	
Regarding claim 10, the combination of Goldberg in view of Hughes and Sobel discloses the method of claim 9 as discussed above.  The combination does not explicitly disclose forming a hole in said mouth end of said wrapped smoking product, wherein inserting said stent device into said mouth end of said wrapped smoking product 5includes inserting said stent device into said hole.  
Goldberg teaches a device with a spud for penetrating the filler of a cigar or cigarette (Fig. 2, stemlike member).  The spud may simply be inserted and used.  Goldberg teaches additional structure (notches and shoulders) to prevent accidental withdraw.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldberg in view of Hughes and Sobel to provide forming a hole in said mouth end of said wrapped smoking product, wherein inserting said stent device into said mouth end of said wrapped smoking product includes inserting said stent device into said hole.  A person of ordinary skill in the art desiring to use a device inserted into a tobacco product would necessarily form a hole to insert the tobacco product.  Doing so would secure the device in the tobacco product.  
5Regarding claim 15, the combination of Goldberg in view of Hughes and Sobel discloses the method of claim 9 as discussed above.  Goldberg further discloses wherein providing a stent device includes providing a stent device with a taper at said first end, wherein inserting said stent device into said mouth end of said wrapped smoking product includes advancing said taper first 10into said wrapped smoking product (Page 1, lns. 69-71).  
Regarding claim 16, the combination of Goldberg in view of Hughes and Sobel discloses the method of claim 9 as discussed above.  Goldberg further discloses wherein providing a stent device includes providing a stent device with an anchoring system on an exterior surface thereof 15that causes said stent device to mechanically engage said fill material and inhibit said stent device from exiting said wrapped smoking product (Figs. 5, 6, 7:  ribs 9, notches 8, spiral thread 10 respectively AND Page 1, lns. 74-86).  
Regarding claim 18, the combination of Goldberg in view of Hughes and Sobel discloses the method of claim 9 as discussed above.  Goldberg does not explicitly disclose wherein said tubular body is set into said fill material with an interference fit that inhibits said stent device from moving out of said wrapped smoking product.  
Goldberg teaches a device with a spud for penetrating the filler of a cigar or cigarette (Fig. 2, stemlike member).  The spud may simply be inserted and used.  Goldberg teaches additional structure (notches and shoulders) to prevent accidental withdraw.  However it is not required and the device can be used with a friction fit as shown in Fig. 2.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldberg in view of Hughes and Sobel to provide wherein said tubular body is set into said fill material with an interference fit that inhibits said stent device from moving out of said wrapped smoking product as taught in Goldberg.  Engineering judgement would be motivated to select a friction fit before adding components such as 
Regarding claim 19, the combination of Goldberg in view of Hughes and Sobel discloses the method of claim 9 as discussed above.  Goldberg further discloses wherein said wrapped smoking product is selected from a group consisting of cigars and cigarettes (Page 1, lns 1-5).  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg, in view of  Hughes and Sobel,  and in further view of US Patent 0980080-A (hereinafter Eder).
Regarding claim 11, the combination of Goldberg in view of Hughes and Sobel discloses the method of claim 10 as discussed above.  The combination does not explicitly disclose further including providing a tool with a protruding spike, wherein forming said hole in said mouth end of said wrapped smoking product includes advancing said spike into said mouth end of said wrapped smoking product.  
Eder teaches a smoking implement comprising a tobacco holding member, a stem having a mouthpiece and provided with a passage of substantially uniform diameter, extending from the tobacco-holding member to the mouth- piece, and an absorbent cartridge in the passage (Page 1, lns 12-18).  Eder further teaches forcing a new cartridge through the smoke passage into the tobacco-holding member without touching the butt (Page 1, lns 42-46).
Goldberg teaches a device with a spud for penetrating the filler of a cigar or cigarette (Fig. 2, stemlike member).  The spud may simply be inserted and used.  Goldberg teaches additional structure (notches and shoulders) to prevent accidental withdraw.  However it is not required and the device can be used with a friction fit as shown in Fig. 2.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldberg in view of Hughes and 
Regarding claim 12, the combination of Goldberg in view of Hughes and Sobel discloses the method of claim 11 as discussed above.  The combination does not explicitly disclose wherein inserting said stent device into said mouth end of 15said wrapped smoking product includes placing said stent device on said spike and advancing said spike with said stent device into said hole.  
Eder teaches a smoking implement comprising a tobacco holding member, a stem having a mouthpiece and provided with a passage of substantially uniform diameter, extending from the tobacco-holding member to the mouth- piece, and an absorbent cartridge in the passage (Page 1, lns 12-18).  Eder further teaches forcing a new cartridge through the smoke passage into the tobacco-holding member without touching the butt (Page 1, lns 42-46).
Goldberg teaches a device with a spud for penetrating the filler of a cigar or cigarette (Fig. 2, stemlike member).  The spud may simply be inserted and used.  Goldberg teaches additional structure (notches and shoulders) to prevent accidental withdraw.  However it is not required and the device can be used with a friction fit as shown in Fig. 2.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldberg in view of Hughes and Sobel to provide to provide as taught in further including wherein inserting said stent device into said mouth end of said wrapped smoking product includes placing said stent device on said spike and advancing said spike with said stent device into said hole.  Eder describes using tubular member and the .  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg, in view of  Hughes and Sobel,  and in further view of and in further view of US Patent 2558127-A (hereinafter Downs).
Regarding claim 17, the combination of Goldberg in view of Hughes and Sobel discloses the method of Claim 16 as discussed above.  The combination does not explicitly disclose wherein said anchoring system is selected from a group consisting of barbs, ridges and flights.  
Goldberg discloses ridges (Fig. 5, ribs 9) and flights (Fig. 7, spiral thread 10).
Goldberg does not disclose barbs.
Downs teaches a cigarette insert.  The insert is inserted into the filling of the cigarette to compact the tobacco and make the cigarette, “firmer at this end and deflect the smoke issuing from the cigarette away from the tongue of the- smoker and diffuse and cool the smoke as it issues from the cigarette,” Col. 1, lns. 4-12). The insert has a bar or hook (Fig. 5, plurality of barbs or hooks 12, Col. 1, lns. 41-45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Goldberg in view of Sobel  of to provide wherein said anchoring system is selected from a group consisting of barbs, ridges and flights as taught in Goldberg and Downs.  Prior art of record involves insertion of an assembly or device into a tobacco product to improve smoking, prevent moisture, and/or some combination thereof.  A person of .  

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, the combination of Goldberg in view of Hughes and Sobel discloses the method of Claim 9 as discussed above.  The combination does not explicitly disclose wherein said tubular body is a braided sleeve.
Kurthy teaches a cigar airflow adjustment instrument.  The instrument is inserted into a cigar to create an ideal draw (Abstract).  Kurthy teaches that a cigar’s draw can be improved by decreasing the tightly packed cigar (¶57).  Kurthy teaches a variety of surfaces (Fig. 3, working portion 355) for contacting the tobacco fill.  As seen in figures 4A through 39D the working surface can have barbs, flights, hooks, and more notably Figs. 32A-D show a working surface that is, “covered with a rough, pebbly, textured surface.” (¶137)  This surface is considered to be braided.  
Applicant argues, “A "braided sleeve" is just that. A sleeve made from the braiding of filaments.”  Kurthy teaches a variety of surfaces (Fig. 3, working portion 355) for contacting the tobacco fill.  As seen in figures 4A through 39D the working surface can have barbs, flights, hooks, and more notably Figs. 32A-D show a working surface that is, “covered with a rough, pebbly, textured surface.” (¶137)  However, Kurthy does not teach a braided sleeve structure.  
If claim 20 is rewritten to be an independent claim, there is allowable subject matter.
Response to Amendment
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive. 
Regarding claim 9, applicant argues that the modification, “a flange (26) radially extends from the tubular body at the second end (22). The flange has a diameter that is smaller than that of the wrapped smoked product. This is an important feature,” distinguishes over the prior art.  However, Hughes teaches a smoking implement where the flange diameter (called a disc in the Hughes patent) is smaller than the smoked wrapped product.  Further Hughes teaches that this is done precisely for, “utmost simplicity and in its use is absolutely concealed from view” (See annotated Fig. 4, Page 1, lines 6-14).  Therefore the amendment does not distinguish from prior art.
Regarding claims 11 and 12, applicant argues, “Claims 11 and 12 depend from Claim 9. The matter of Claim 9 has been distinguished over the Goldberg/Sobel combination for the reasons previously provided.”  As discussed above the amendment to claim 9 is not persuasive to allowance.  The remainder of applicant’s arguments regarding claims 11-12 recite the limitation of claim 9, “a flange does contact the cigar. However, the flange is not at the second end. Rather, the flange begins near the middle of the device for the purpose of separating the mouthpiece from the tobacco and preventing the tobacco from entering the mouth.”  Applicant argues that Eden does not teach the flange in contact with the cigar.  This argument is moot.  Hughes teaches the flange in contact with the cigar or cigarette and preventing tobacco from entering the mouth.  The teaching of Hughes in combination with Goldberg and Sobel obviously supports the rejection of claim 9.  The teachings of Eden are not relied upon.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claim 17, applicant argues, “Claims 17 depends from Claim 9. The matter of Claim 9 has been distinguished over the Goldberg/Sobel combination for the reasons previously provided.”  As discussed above the amendment to claim 9 is not persuasive to allowance.  The remainder of applicant’s .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        /Michael J Felton/Primary Examiner, Art Unit 1747